Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 1 of 15 PageID #: 119




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

 CHELSIE LEKENS,                                   )
 JACOB LEKENS,                                     )
 OLIVIA LEE,                                       )
 ROBIN BANKS,                                      )
                                                   )
                             Plaintiffs,           )
                                                   )
                        v.                         )     No. 4:20-cv-00228-SEB-DML
                                                   )
 SWIFTY FARMS, INC.,                               )
                                                   )
                             Defendant.            )


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT'S
                       MOTION TO DISMISS

        Plaintiffs Chelsie Lekens ("Mrs. Lekens"), Jacob Lekens ("Mr. Lekens"), Olivia

 Lee ("Ms. Lee"), and Robin Banks ("Ms. Banks") initiated this action on November 10,

 2020, charging Defendant Swifty Farms, Inc. ("Defendant") with claims of sex

 discrimination and retaliation pursuant to Title VII of the Civil Rights Act, 42 U.S.C. §

 2000e, et seq., as well as state law claims of abuse of process, malicious prosecution, and

 intentional infliction of emotional distress. [Dkt. 1.] On February 2, 2021, Defendant

 moved for dismissal of Plaintiffs' claims, pursuant to Federal Rule of Civil Procedure

 12(b)(6). [Dkt. 20.] For the reasons detailed in this entry, Defendant's motion to dismiss

 is granted in part and denied in part.

                                       Factual Background

        Plaintiffs' claims are based on the following factual allegations, which we accept

 as true in ruling on Defendant's Motion to Dismiss. Mr. Lekens and Mrs. Lekens, a

                                               1
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 2 of 15 PageID #: 120




 married couple, were employed by Defendant from June through September 2018. Ms.

 Lee was also hired by Defendant to work during this same time. [Compl. ¶ 12.] As part of

 their employment, Mr. Lekens, Mrs. Lekens, and Ms. Lee were required to maintain

 residence on Defendant's premises, a horse farm located in Jackson County, Indiana.

 [Compl. ¶ 9.] Mr. Lekens, Mrs. Lekens, and Ms. Lee all met or exceeded the legitimate

 employment performance expectations of Defendant. [Compl. ¶ 11.]

       On or about October 2018, Defendant hired David Brent Taylor ("Mr. Taylor") as

 a farm laborer, who subsequently moved onto Defendant's premises near Mr. Lekens,

 Mrs. Lekens, and Ms. Lee's residences. [Compl. ¶ 13.] Mr. Taylor had recently been

 released from prison and was on parole at the time of his employment. [Compl. ¶ 19.]

 Sometime after his hiring, Mr. Taylor began engaging in discriminatory and harassing

 behavior against Mrs. Lekens and Ms. Lee. [Compl. ¶ 14.] These behaviors included

 unwanted physical touching of the women's upper thighs, unwanted propositions for sex

 and dates, and threatening statements regarding weapons that Mr. Taylor owned. [Compl.

 ¶ 15.] Mr. Taylor also caused Mrs. Lekens and Ms. Lee to fear for their safety by

 sometimes physically cornering and isolating them. Id. He threatened retribution in the

 event that Mrs. Lekens or Ms. Lee ever reported the harassment. Id. All of Mr. Taylor's

 discriminatory and harassing behavior was based on Mrs. Lekens and Ms. Lee's female

 gender identity. [Compl. ¶ 16.]

       After several such incidents of discriminatory and harassing behavior by Mr.

 Taylor, Mrs. Lekens consulted Mr. Lekens, who recommended that she and Ms. Lee

 complain to Defendant. [Compl. ¶ 17.] Mrs. Lekens and Ms. Lee thereafter lodged verbal

                                             2
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 3 of 15 PageID #: 121




 complaints with Defendant on at least two occasions. Id. Defendant took no action to

 address Mrs. Lekens and Ms. Lee's concerns. [Compl. ¶ 18.] Following Mrs. Lekens and

 Ms. Lee's complaints to Defendant, Mr. Taylor cornered Mrs. Lekens in a barn and

 directly threatened her. Id.

         When Defendant failed to take any corrective action against Mr. Taylor, Mrs.

 Lekens and Ms. Lee contacted Mr. Taylor's parole officer and informed him of their

 concerns, [Compl. ¶ 19.], and approximately one week after Mrs. Lekens and Ms. Lee

 contacted Mr. Taylor's parole officer, several police officers arrived at Defendant's

 property. [Compl. ¶ 20.] Thereafter, the officers searched Mr. Taylor's home and arrested

 him. Id. Mr. Taylor was preliminarily charged with multiple parole violations. [Compl. ¶

 21.] However, Mr. Taylor's charges were eventually dropped, and he was released from

 jail. Id.

         Mr. Taylor returned to Defendant's property to resume his residency there, and

 almost immediately, Defendant terminated Ms. Lee. [Compl. ¶¶ 21, 22.] Approximately

 one week later, Defendant also terminated Mr. Lekens and Mrs. Lekens. Id. Though

 initially giving no reason for the terminations, Defendant later claimed that they were due

 to Plaintiffs' filing of false reports with law enforcement. Id.

         After learning of the terminations, Ms. Banks, who was Mrs. Leken's mother,

 contacted Defendant and left a message stating that she believed Defendant's actions were

 unlawful and that Plaintiffs would be hiring an attorney and pursuing claims for sex

 discrimination and retaliation against Defendant. [Compl. ¶ 25.] Before Plaintiffs were



                                                3
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 4 of 15 PageID #: 122




 able to do so, however, Defendant filed a lawsuit against Plaintiffs. [Compl. ¶ 26.] Two

 of the Defendant's claims were dismissed, and the remainder are pending. [Compl. ¶ 26.]

                                         Legal Analysis

     I.      Standard of Review

          “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

 544, 570 (2007)) 1. At minimum, a plaintiff is required to support its complaint with

 “‘some specific facts.’” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011)

 (quoting Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)). “Threadbare recitals of the

 elements of a cause of action, supported by mere conclusory statements, do not suffice”

 to withstand the requirements of Federal Rules of Civil Procedure 8 and 12(b)(6). Iqbal,

 556 U.S. at 678. How much specificity is required may vary from case to case, but “‘the

 plaintiff must give enough details about the subject-matter of the case to present a story

 that holds together.’” McCauley, 671 F.3d at 616 (quoting Swanson v. Citibank, N.A., 614

 F.3d 400, 404 (7th Cir. 2010)).

          A party moving to dismiss nonetheless bears a weighty burden. “[O]nce a claim

 has been stated adequately, it may be supported by showing any set of facts consistent

 with the allegations in the complaint.” Twombly, 550 U.S. at 563 (citing Sanjuan v.


 1
   Plaintiffs in their arguments rely heavily on the notice pleading standard espoused in Conley v.
 Gibson, 355 U.S. 41, 47 (1957). [Dkt. 22.] We emphasize that the Conley standard has been
 abrogated by Twombly and Iqbal, and that Plaintiffs' allegations must meet the plausibility
 standards that those cases have set. See Twombly, 550 U.S. at 563.
                                                 4
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 5 of 15 PageID #: 123




 American Bd. of Psychiatry and Neurology, Inc., 40 F.3d 247, 251 (7th Cir.1994) (“[At

 the pleading stage] the plaintiff receives the benefit of imagination, so long as the

 hypotheses are consistent with the complaint.”)). In addressing a Rule 12(b)(6) motion,

 we treat all well-pleaded factual allegations as true, and we construe all inferences that

 reasonably may be drawn from those facts in the light most favorable to the non-movant.

 Burke v. 401 N. Wabash Venture, LLC, 714 F.3d 501, 504 (7th Cir. 2013) (citing Iqbal,

 556 U.S. at 678).

     II.      Discussion

           Defendant moves for dismissal of all of Plaintiffs' claims against it. We analyze

 the sufficiency of each of Plaintiffs' claims below.

           A. Sex Discrimination 2

           Title VII prohibits an employer from "discriminat[ing] against any individual with

 respect to his compensation, terms, conditions, or privileges of employment, because of

 such individual's . . . sex . . ." 42 U.S.C. § 2000e-2(a)(1). The Seventh Circuit has

 categorized employment termination as an "actionable, materially adverse employment

 action[]" within the meaning of Title VII. Nichols v. S. Ill. University-Edwardsville, 510

 F.3d 772, 780 (7th Cir. 2007). The Seventh Circuit has specified that "a complaint

 alleging sex discrimination need only aver that the employer instituted a (specified)

 adverse employment action against the plaintiff on the basis of her sex." Luevano v. Wal-



 2
  We note that the Complaint alleges that only Mrs. Lekens and Ms. Lee were discriminated
 against on the basis of sex. Our analysis thus is limited to these two plaintiffs who are potentially
 entitled to recover for damages based on the alleged sex discrimination.
                                                  5
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 6 of 15 PageID #: 124




 Mart Stores, Inc., 722 F.3d 1014, 1028 (7th Cir. 2013) (quoting Tamayo v. Blagojevich,

 526 F.3d 1074, 1084 (7th Cir. 2008); see also Carlson v. CSX Transp., Inc., 758 F.3d

 819, 827 (7th Cir. 2014) (explaining that employers are presumed to be "familiar with

 discrimination claims and . . . how to investigate them, so little information is required to

 put the employer on notice of these claims.")

        Defendant seeks dismissal of this claim on the grounds that Plaintiffs have failed

 to allege that it committed any specific discriminatory acts. Rather, according to

 Defendant, Plaintiffs have conflated Mr. Taylor's alleged acts of harassment with

 allegedly discriminatory actions taken by an employer, thus mandating dismissal of this

 claim. The complaint is devoid of details supporting a claim of sex discrimination, says

 Defendant, though we do not agree with Defendant's assessment.

        The Supreme Court has made clear that in the context of sex discrimination, a

 plaintiff need not plead specific factual allegations. Swierkiewicz v. Sorema N.A., 534

 U.S. 506, 511, 122 S.Ct. 992 (2002). Though, as the Seventh Circuit has observed, "there

 is some unresolved tension between Swierkiewicz and the [Supreme] Court's later

 decisions in Twombly and Iqbal," it has nonetheless affirmed its previous holdings that "a

 complaint alleging sex discrimination need only aver that the employer instituted a

 (specified) action against the plaintiff on the basis of her sex." Luevano, 722 F.3d at 1028

 (7th Cir. 2013) (quoting Tamayo, 526 F.3d at 1084 ("We have previously stated, on

 numerous occasions, that a plaintiff alleging employment discrimination under Title VII

 may allege these claims quite generally.").



                                               6
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 7 of 15 PageID #: 125




        Accordingly, we hold Plaintiffs have satisfied this threshold requirement here by

 alleging that in October 2018, their employer, Swifty Farms, fired them on the basis of

 their sex. Id. See, e.g., Herndon v. Hous. Auth. of South Bend, Ind., 670 F. App'x 417, 418

 (7th Cir. 2016) (holding that a description of "the kind of discrimination . . . the timing of

 the alleged discrimination . . . and the identity of those responsible" is all that is needed to

 plead a Title VII claim of sex discrimination); Tate v. SCR Medical Transp., 809 F.3d

 343, 345-46 (7th Cir. 2015) (explaining that allegations of Title VII discrimination are

 held to an "undemanding standard" and reversing the dismissal of a complaint where the

 plaintiff alleged merely, "[d]uring my employment, I was subjected to sexual harassment.

 I complained to no avail"); Tamayo, 526 F.3d at 1081 (holding that allegations that

 plaintiff "had been subjected to adverse employment actions by Defendant on account of

 her gender" was sufficient to state a claim); EEOC v. Concentra Health Servs., Inc., 496

 F.3d 773, 782 (7th Cir. 2007) ("[O]nce a plaintiff alleging illegal discrimination has

 clarified that it is on the basis of her [protected status], there is no further information that

 is both easy to provide and of clear importance to the claim."). 3

        In any event, Plaintiffs' complaint clearly is not devoid of corroborative facts.

 Plaintiffs have included allegations that Mr. Taylor continually harassed them on the

 basis of their sex, [Compl. ¶ 16.], that Defendant refused to investigate or correct Mr.

 Taylor's behavior, and that, ultimately, Plaintiffs were terminated on the basis of sex, all


 3
  In addition, while both parties discuss the burden-shifting framework of McDonnell Douglas
 Corp. v. Green, this standard is not applicable at the pleading stage. 411 U.S. 792, 802-5 (1973).
 The Supreme Court has emphasized that "[t]he prima facie case under McDonnell Douglas . . . is
 an evidentiary standard, not a pleading requirement." Sweirkiewicz, 534 U.S. at 510.
                                                 7
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 8 of 15 PageID #: 126




 the while Mr. Taylor, their male counterpart, suffered no adverse employment action.

 [Compl. ¶¶ 18, 23.]. These facts bolster the sufficiency of Plaintiffs' claim for sex

 discrimination. See Luevano, 722 F.3d at 1018.

        Defendant's Motion to Dismiss is DENIED with respect to Plaintiffs' allegations

 of sex discrimination under Title VII.

        B. Retaliation 4

        Plaintiffs allege that Defendant retaliated against them in violation of Title VII of

 the Civil Rights Act, 42 U.S.C. § 2000e. Title VII's prohibition against retaliation "makes

 it unlawful 'for an employer to discriminate against any of his employees or applicants

 for employment . . . because he has opposed any practice made an unlawful employment

 practice by [Title VII].'" Tomanovich v. City of Indianapolis, 457 F.3d 656, 662 (7th Cir.

 2006) (quoting 42 U.S.C. § 2000e–3(a)). A claim of retaliation must allege "(1) that [the

 plaintiff] engaged in statutorily protected activity; (2) that his employer took a materially

 adverse action against him; and (3) that the protected activity and the adverse action are

 causally connected." Robinson v. Perales, 894 F.3d 818, 830 (7th Cir. 2018).

        Defendant argues that Plaintiffs have provided no specific, factual allegations of

 harassment upon which retaliation giving rise to an actionable claim of retaliation, and

 that Plaintiffs' claims are therefore legally insufficient. However, in advancing this




 4
   Defendant does not address in its motion to dismiss whether Mr. Lekens has standing to bring
 this Title VII action; however the Court recognizes that judicial opinions have upheld a third-
 party retaliation theory in cases such as these. See Thompson v. N. Am. Stainless, LP, 562 U.S.
 170, 177 (2011). Such a theory is unavailable, however, to Plaintiff Banks, who was never
 employed by Defendant. Accordingly, her only recourse is through the state law claims.
                                                8
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 9 of 15 PageID #: 127




 argument, Defendants misstate the elements of a retaliation claim. The Seventh Circuit

 has held that "[i]n order for plaintiff's expression to be protected by section 2000e-3(a),

 the challenged practice need not actually violate Title VII. Instead, it is sufficient if the

 Plaintiff has a reasonable belief she is challenging conduct in violation of Title VII."

 Luevano, 722 F.3d at 1029 (quoting Holland v. Jefferson Nat'l Life Ins. Co., 883 F.2d

 1307, 1314 (7th Cir. 1989)). Accordingly, a plaintiff "need not succeed on her sexual

 harassment claim to make out a prima facie case of retaliatory discharge." Dey v. Colt

 Const. & Dev. Co., 28 F.3d 1446, 1458 (7th Cir. 1994).

        Under the Seventh Circuit's analytical standard, Plaintiffs' allegations satisfy both

 the first and the second elements of a retaliation claim. Both Mrs. Lekens and Ms. Lee's

 expressions of their concerns about Mr. Taylor constituted "statutorily protected

 expression (i.e., reporting or otherwise opposing conduct prohibited by Title VII, such as

 sexual harassment) . . ." Gleason v. Mesirow Fin., Inc., 118 F.3d 1134, 1146 (7th Cir.

 1997) (internal quotes omitted). The termination of Mr. Lekens's, Mrs. Lekens's, and Ms.

 Lee's employment by Defendant thus constituted an adverse action taken by an employer.

 See Andrews v. CBOCS West, Inc., 743 F.3d 230, 235 (7th Cir. 2014). As for the third

 element, Plaintiffs allege that Defendant's offered justification of "'false reports' with law

 enforcement" is pretext for retaliating against them for their statutorily protected

 expression. [Compl. ¶ 22-24.] This allegation suffices to state a retaliation claim at the

 pleading and summary judgment stages. Even at the latter of these stages, "which

 requires more from the plaintiff than the pleading stage, '[t]o establish a prima facie case

 of retaliation, an employee need not present proof of a causal link between the protected

                                                9
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 10 of 15 PageID #: 128




  expression in which the plaintiff engaged . . . and the adverse employment action of

  which he is complaining." Luevano, 722 F.3d at 1029 (quoting Johnson v. Cambridge

  Industries, Inc., 325 F.3d 892, 897 (7th Cir. 2003)).

         Plaintiffs' complaint thus includes the three essential elements of a retaliation

  allegation. Therefore, Defendant's Motion to Dismiss is DENIED with respect to

  Plaintiffs' retaliation claim under Title VII.

         C. Abuse of Process

         To succeed on a claim of abuse of process under Indiana law, a showing is

  required that a defendant utilized "the legal process . . . to achieve an end other than one

  which the process was designed to accomplish." Central Nat. Bank of Greencastle v.

  Shoup, 501 N.E.2d 1090, 1095 (Ind. Ct. App. 1986). The two elements of an abuse of

  process claim are: (1) ulterior purpose or motives; and (2) a willful use of process not

  proper in the regular conduct of the proceedings. Waterfield v. Waterfield, 61 N.E.3d 314,

  328 (Ind. Ct. App. 2016). Indiana courts have identified "[t]he gravamen of [abuse of

  process] as not the wrongfulness of the prosecution, but some extortionate perversion of

  lawfully initiated process to illegitimate ends." I.A.E., Inc. v. Hall, 49 N.E.3d 138, 157

  (Ind. Ct. App. 2015) (internal quotations omitted).

         Defendant argues that Plaintiffs have alleged no facts that point to the legal

  process being used by it for an ulterior purpose, and that the improper purpose that

  Plaintiffs allege is not disclosed. Defendant's statements overlook the clearly stated

  ulterior motive included in Plaintiffs' factual allegations: "Defendant brought the law suit


                                                   10
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 11 of 15 PageID #: 129




  not to seek damages for wrongs suffered, but rather to generate false leverage in the

  hopes that Plaintiffs would agree to drop their claims." [Compl. ¶ 28.] Plaintiffs also have

  alleged that Defendant filed its lawsuit after it was informed that Plaintiffs intended to

  bring their suit against it, creating at least a plausible inference of an ulterior motive on

  the part of Defendant. [Compl. ¶ 25-26.]

         Assuming Plaintiffs succeed in presenting sufficient evidence to establish that

  Defendant intended to misuse the legal process to create leverage, it would satisfy the

  standard Indiana courts have applied in upholding an abuse of process claim. See Nat'l

  Asset Consultants LLC v. Midwest Holdings-Indianapolis, No. 1:18-cv-01616-JRS-DML,

  2021 WL 1196192 at *10 (S.D. Ind. Mar. 30, 2021) (holding that a bank using the threat

  of a foreclosure legal proceeding on a party to convince them to accept a higher interest

  rate constitutes an abuse of process). Accordingly, Defendant's Motion to Dismiss with

  respect to Plaintiffs' allegations of abuse of process is DENIED.

         D. Malicious Prosecution

         To succeed on a claim of malicious prosecution under Indiana law, a plaintiff must

  be able to prove that the defendant: "1) instituted or caused to be instituted an action

  against the plaintiff; 2) the defendant has acted with malice in doing so; 3) the defendant

  had no probable cause to institute the action; and 4) the original action was terminated in




                                                11
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 12 of 15 PageID #: 130




  the plaintiff's favor." Watson v. Auto Advisors, Inc., 822 N.E.2d 1017, 1029 (Ind. Ct.

  App. 2005).5

         We agree with Defendant that Plaintiffs have failed to assert any allegations

  satisfying the fourth element of malicious prosecution. Rather, they simply point to the

  dismissal of two claims in the still-pending state litigation between the parties, but the

  Seventh Circuit has clearly stated that "[t]he simple dismissal of a complaint does not

  terminate the litigation." Luevano, 722 F.3d at 1020. Here, certain claims remain

  pending, and the dismissal of others may still be pursued on appeal. Accordingly, the

  litigation has not yet been terminated in Plaintiffs' favor. Plaintiffs cite no case law or

  other authority supporting a position to the contrary. We therefore GRANT Defendant's

  Motion to Dismiss Plaintiffs' claim of malicious prosecution.

         E. Intentional Infliction of Emotional Distress

         To state a claim for intentional infliction of emotional distress, a plaintiff must

  establish that the defendant (1) engaged in extreme and outrageous conduct (2) which

  intentionally or recklessly (3) caused (4) severe emotional distress to another.

  Westminster Presbyterian Church of Muncie v. Yonghong Cheng, 992 N.E.2d 859, 870

  (Ind. Ct. App. 2013) (citing Cullison v. Medley, 570 N.E.2d 27, 31 (Ind. 1991)). Indiana

  courts apply a rigorous standard to establish extreme or outrageous conduct. Westminster,

  992 N.E.2d at 870. In order for a defendant's conduct to be extreme or outrageous, it is

  not sufficient that "defendant has acted with an intent which is tortious or even criminal,


  5
   We also note that malicious prosecution claims most often arise in the Fourth Amendment
  context, not employment cases.
                                                12
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 13 of 15 PageID #: 131




  or that he has intended to inflict emotional distress, or even that his conduct has been

  characterized by 'malice,' or a degree of aggravation which would entitle the plaintiff to

  punitive damages for another tort." Lachenman v. Stice, 838 N.E.2d 451, 456 (Ind. Ct.

  App. 2005) (citation omitted). Rather, liability can be found "only where the conduct has

  been so outrageous in character, and so extreme in degree, as to go beyond all possible

  bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

  community." Id. at 456-57. "[L]iability clearly does not extend to mere insults,

  indignities, threats, annoyances, petty oppressions, or other trivialities." Gable v. Curtis,

  673 N.E.2d 805, 810 (Ind. Ct. App. 1996) (quoting Restatement (Second) of Torts § 46 at

  72-73). "In the appropriate case, the question [of whether conduct is extreme and

  outrageous] can be decided as a matter of law." Bradley v. Hall, 720 N.E.2d 747, 753

  (Ind. Ct. App. 1999).

         Defendant's contention is correct that Plaintiffs' allegations, accepted as true, do

  not rise to the level of extreme or outrageous conduct sufficient to state a claim for

  intentional infliction of emotional distress under Indiana law. Plaintiffs' conclusory

  allegations that Defendant "engaged in extreme and outrageous conduct aimed at the

  Plaintiffs," that its conduct was "intentional and/or reckless," and that it "caused severe

  emotional distress to the Plaintiffs" fall short of the required mark of specifying any

  conduct by Defendant that reveals or otherwise proves its intent to inflict emotional

  distress. Plaintiffs do not identify any examples of emotional distress that Defendant

  allegedly caused, or point to a causal link between any alleged conduct and Plaintiffs'

  emotional distress.

                                                13
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 14 of 15 PageID #: 132




         A claim for intentional infliction of emotional distress cannot survive on the

  threadbare assertions made by Plaintiffs, especially in light of the high evidentiary bar set

  by Indiana courts for establishing this wrong. See Cortezano v. Salin Bank & Tr. Co., 680

  F.3d 936, 941 (7th Cir. 2012) (finding no extreme or outrageous conduct where bank

  security officer accused employee of fraud, "shouted directly in [the employee's] face that

  [the employee's husband] was 'garbage' and a 'piece of shit'"); Cullison v. Medley, 570

  N.E.2d 27, 31 (Ind. 1991) (finding no intentional infliction of emotional distress where

  defendant repeatedly grabbed for his holstered gun, shook the gun, and threatened to

  "jump astraddle" of the plaintiff); Dietz v. Finlay Fine Jewelry Corp., 754 N.E.2d 958,

  970 (Ind. Ct. App. 2001) (finding defendant's actions were not extreme or outrageous

  where he "accused [plaintiff] of substance abuse, shoplifting, and dishonesty in a gruff

  and intimidating manner"). Thus, Defendant's Motion to Dismiss is GRANTED to the

  extent that Plaintiffs' claim for intentional infliction of emotional distress is dismissed.

                                         CONCLUSION

         For the foregoing reasons, Defendant's Motion to Dismiss [Dkt. 20] is granted in

  part and denied in part. The counts of Malicious Prosecution (Count IV), and

  Intentional Infliction of Emotional Distress (Count V) are dismissed without prejudice,

  with leave to replead in twenty-one days. The Counts asserting Title VII sex

  discrimination, retaliation, and abuse of process are legally sufficient and will remain as

  parts of this litigation.

  IT IS SO ORDERED.

         Date:           8/4/2021                         _______________________________

                                                14         SARAH EVANS BARKER, JUDGE
                                                           United States District Court
                                                           Southern District of Indiana
Case 4:20-cv-00228-SEB-DML Document 31 Filed 08/04/21 Page 15 of 15 PageID #: 133




  Distribution:

  Samuel Mark Adams
  JOHN H. HASKIN & ASSOCIATES, LLC
  sadams@jhaskinlaw.com

  W. Brent Gill
  SMITH LAW SERVICES PC
  wbrentgill@comcast.net

  John H. Haskin
  JOHN H. HASKIN & ASSOCIATES, LLC
  jhaskin@jhaskinlaw.com

  Jason M. Smith
  SMITH LAW SERVICES, P.C.
  jason.smith@smithlawservices.com

  Keenan D. Wilson
  JOHN H. HASKIN & ASSOCIATES, LLC
  kwilson@jhaskinlaw.com




                                       15
